                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

    INNOVATION SCIENCES, LLC,
              Plaintiff,
         v.                                               Civil Action No.4:18-cv-00474-ALM
                                                          Consolidated Lead Case
    AMAZON.COM, INC., ET AL.,
             Defendants.
    INNOVATION SCIENCES, LLC,
              Plaintiff,
         v.                                               Civil Action No.4:18-cv-00475-ALM
                                                          Member Case
    RESIDEO TECHNOLOGHIES, INC.,
              Defendant.
    INNOVATION SCIENCES, LLC,
              Plaintiff,
         v.                                               Civil Action No.4:18-cv-00476-ALM
                                                          Member Case
    HTC CORPORATION,
              Defendant.
    INNOVATION SCIENCES, LLC,
              Plaintiff,
         v.                                               Civil Action No.4:18-cv-00477-ALM
                                                          Member Case
    VECTOR SECURITY, INC.,
              Defendant.


                        SECOND AMENDED SCHEDULING ORDER

         The Court enters this case-specific order which controls disposition of this consolidated

actions pending further order of this Court. The following actions shall be completed by the date

indicated.1



              February 4, 2019          P.R. 3-1 Disclosure of Asserted Claims and Infringement
                                        Contentions (and P.R. 3-2 document production) to be

1
 If a deadline falls on a Saturday, Sunday or a legal holiday as defined in Fed. R. Civ. P. 6, the
effective date is the first federal court business day following the deadline imposed.

                                                   1
                  served.

March 1, 2019     Deadline to add parties.

April 17, 2019    P.R. 3-3 Invalidity Contentions (and P.R. 3-4 document
                  production) to be served. To extent not already required to
                  be disclosed, exchange Mandatory Disclosures and
                  Additional Disclosures on all issues, including damages.

 April 4, 2019    Parties to exchange proposed terms for construction and
                  identify any claim element governed by 35 U.S.C. § 112,
                  ¶ 6 (P.R. 4-1).

March 15, 2019    Privilege Logs to be exchanged by parties (or a letter to the
                  Court stating that there are no disputes as to claims of
                  privileged documents).

April 24, 2019    Parties to exchange preliminary proposed claim
                  construction and extrinsic evidence supporting same (P.R.
                  4-2).

April 25, 2019    Parties’ final amended pleadings.
                  (A motion for leave to amend is required.)

 May 2, 2019      Joint Claim Construction and Prehearing Statement to be
                  filed (P.R. 4-3). Provide an estimate of how many pages are
                  needed to brief the disputed claims.

 May 16, 2019     Response to amended pleadings.

 May 16, 2019     Completion date for discovery on claim construction (P.R.
                  4-4).

 May 23, 2019     Opening claim construction brief (P.R.4-5(a)).

August 19, 2019   Submit technology synopsis (both hard copy and disk).

 June 6, 2019     Responsive claim construction brief (P.R. 4-5(b)).

 June 13, 2019    Reply claim construction brief (P.R. 4-5(c)).

 Aug. 7, 2019     Plaintiff’s supplemental claim construction briefing for
                  terms in the P.R. 4-3 Statement appearing in claims added in
                  Plaintiff’s amended July 19, 2019 preliminary election of
                  asserted claims.



                             2
   Aug. 5, 2019      Deadline for Defendants whose elected claims were altered
                     in Plaintiff’s amended July 19, 2019 preliminary election of
                     asserted claims to amend their preliminary elections of prior
                     art.

  August 9, 2019     Parties to file joint claim construction and chart (P.R. 4-
                     5(d)). Parties shall work together to agree on as many claim
                     terms as possible.

  Aug. 16, 2019      Defendants’ supplemental responsive claim construction
                     briefing for terms in the P.R. 4-3 Statement appearing in
                     claims added in Plaintiff’s amended July 19, 2019
                     preliminary election of asserted claims.

  Aug. 23, 2019      Plaintiff’s supplemental reply claim construction briefing
                     for terms in the P.R. 4-3 Statement appearing in claims
                     added in Plaintiff’s amended July 19, 2019 preliminary
                     election of asserted claims.

 August 28, 2019     Claim construction hearing at 9:00 am at the Paul Brown
                     United States Courthouse, 101 E. Pecan Street, Sherman,
                     Texas.

September 18, 2019   Deadline to Supplement Mandatory Disclosure of all
                     persons, documents, data compilations, and tangible things,
                     which are relevant to a claim or defense of any party and
                     which has not previously been disclosed. This deadline is
                     not an extension of earlier deadlines set out in this court’s
                     order or that Patent Rules, nor an excuse to delay
                     disclosure of information. It is a catchall deadline for
                     provision of all remaining information that may be
                     relevant to a claim or defense of any party at trial.

 October 30, 2019    Parties with burden of proof to designate Expert Witnesses
                     other than claims construction experts and provide their
                     expert witness reports, to include for ALL experts all
                     information set out in Rule 26(2)(B).

 October 30, 2019    Comply with P.R. 3-7 on designation of willfulness
                     opinions.

November 27, 2019    Parties designate expert witnesses on issues for which the
                     parties do not bear the burden of proof, and provide their
                     expert witness report, to include for ALL experts all
                     information set out in Rule 26(2)(B).
                     Objections to any expert, including Daubert motions, shall


                                3
                                   be filed within 3 weeks of the Expert Report disclosure.
                                   Such objections and motions are limited to ten pages.

     December 11, 2019             Discovery deadline. All discovery must be served in time
                                   to be completed by this date.

       January 8, 2020             Deadline to file dispositive motions and any other motions
                                   that may require a hearing. Regardless of how many
                                   dispositive motions a party files, each party is limited to a
                                   total of sixty pages for such motions. Each individual
                                   motion shall comply with Local Rules CV-7.
                                   Responses to motions shall be due in accordance with
                                   Local Rule CV-7(e).

30 days after entry of the claim   Mediation deadline.
      construction order

       January 29, 2020            Notice of intent to offer certified records.

       January 29, 2020            Counsel and unrepresented parties are each responsible for
                                   contacting opposing counsel and unrepresented parties to
                                   determine how they will prepare the Joint Final Pretrial
                                   Order (See www.txed.uscourts.gov) and Proposed Jury
                                   Instructions and Verdict Form (or Proposed Findings of
                                   Fact and Conclusions of Law in nonjury cases)).

       February 5, 2020            Video Deposition Designations due. Each party who
                                   proposes to offer a deposition by video shall serve on all
                                   other parties a disclosure identifying the line and page
                                   numbers to be offered. All other parties will have seven
                                   calendar days to serve a response with any objections and
                                   requesting cross examination line and page numbers to be
                                   included. Counsel must consult on any objections and only
                                   those that cannot be resolved shall be presented to the
                                   court. The party who filed the initial Video Deposition
                                   Designation is responsible for preparation of the final
                                   edited video in accordance with all parties’ designations
                                   and the court’s rulings on objections.

       February 3, 2020            Motions in limine due.
                                   File Joint Final Pretrial Order (See
                                   www.txed.uscourts.gov). Exchange Exhibits and deliver
                                   copies to the court. At this date, all that is required to be
                                   submitted to the court is a hyperlinked exhibit list on disk
                                   (2 copies) and no hard copies.
                                   If Parties will be requesting daily copy of the transcript


                                              4
                                    during trial, they must notify the Court’s court reporter, Jan
                                    Mason, at Jan_Mason@txed.uscourts.gov, by this date.

        February 21, 2020           Responses to motions in limine due.
                                    File objections to witnesses, depositions extracts, and
                                    exhibits, listed in pre-trial order. This does not extend the
                                    deadline to object to expert witnesses. If numerous
                                    objections are filed, the court may set a hearing prior to
                                    docket call.
                                    File Proposed Jury Instructions and Form of Verdict (or
                                    Proposed Findings of Fact and Conclusions of Law).

        February 27, 2020            Final Pretrial Conference at 9:00 a.m. at the Paul Brown
                                     United States Courthouse located at 101 East Pecan Street
                                     in Sherman, Texas.

               TBD                  Jury selection and trial at 10:00 a.m. at the Paul Brown
                                    United States Courthouse located at 101 East Pecan Street
                                    in Sherman, Texas.

The Court’s modifications to P.R. 3-1 and P.R. 3-3 are set out below:
       P.R. 3-1(g):   If a party claiming patent infringement asserts that a claim element is a
       software limitation, the party needs only to identify the elements as a software
       limitation in its initial compliance with P.R. 3-1, but does not need to identify where
       such limitation is met in the Accused Instrumentality. At the latest, the party opposing
       a claim of patent infringement shall produce source code within 30 days of the initial
       P.R. 3-1 disclosures. After receipt of the source code for the Accused Instrumentality,
       the party is permitted 60 days to supplement P.R. 3-1 disclosure to identify, with
       specificity, the source code of the Accused Instrumentality that allegedly satisfies the
       software claim elements. The party claiming patent infringement shall identify, on an
       element-by-element basis for each asserted claim, what source code of each Accused
       Instrumentality allegedly satisfies the software limitations of the asserted claim
       elements. Any such agreements shall be submitted to the court in camera. This is not an
       invitation for the party opposing a claim of patent infringement to delay in producing
       source code. P.R. 3-1(g) does not allow Plaintiff the opportunity to modify or amend
       any non-software claim contentions.



                                               5
       Defendants are reminded that they have the obligation to produce source code
       possessed by third parties, if they have the right of control over this code.           See
       Sensormatic Elecs. Corp. v. WG Sec. Prods., Inc., 2006 WL 5111116, at *1 (E.D. Tex.
       Feb. 9, 2006). Within seven days after Plaintiff identifies any elements as software
       limitations in initial compliance with P.R. 3-1, Defendants shall produce the source
       code is within their possession, custody, and control. To the extent that source code is
       not within a particular Defendant’s possession, custody, and control, that Defendant
       shall notify Plaintiff and file with the court declarations and/or affidavits from its
       representative(s) and counsel attesting to the scope of the search and documents and
       source code produced in compliance with this Order. These declarations and/or
       affidavits shall also state with particularity all efforts made to acquire documents and
       source code from any company affiliated with or having a relationship with that
       Defendant to manufacture or distribute any accused product. That Defendant also must
       turn overall documents relevant to its corporate relationship with these companies.
       Upon receipt of such notification, Plaintiff shall immediately begin the subpoena
       process to obtain the source code at issue. If, upon a showing that the above
       requirements have been fulfilled and source code still cannot be obtained from a third
       party before a deadline, the court may entertain a request for extension of that deadline.


       P.R. 3-3(e):    If a party claiming patent infringement exercises the provisions of P.R.
       3-1(g), the party opposing a claim of patent infringement may serve, not later than 30
       days after receipt of a P.R. 3-1(g) disclosure, supplemental “Invalidity Contentions”
       that amend only those claim elements identified as software limitations by the party
       claiming patent infringement.

                                  SCOPE OF DISCOVERY

       Modification. Taking into account the needs of the case, the amount in controversy,
the parties’ resources, the importance of the issues at stake in the litigation, and the importance
of the proposed discovery in resolving the issues, the Court modifies the parameters of
discovery in the following respects. See Fed. R. Civ. P. 26(b)(2).




                                                 6
          Disclosure. The parties are reminded of the requirement, set out in this court’s Initial
Order Governing Proceedings, to have already disclosed, without awaiting a discovery request,
information in addition to that required by Fed. R. Civ. P. 26, including names of persons
likely to have, and documents containing, information “relevant to the claim or defense of any
party.”
          If there are any questions about whether information is “relevant to the claim or
defense of any party” review Local Rule CV-26(d). A party that fails to timely disclose any of
the information required to be disclosed by order of this court or by the Federal Rules of
Procedure, will not, unless such failure is harmless, be permitted to use such evidence at trial,
hearing or in support of a motion.


          Electronic Discovery. The parties shall produce information in searchable TIFF
format, unless the parties agree otherwise.


          Source Code Preservation. Defendants shall maintain full and complete copies of all
previous iterations of source code.
          The parties are excused from the pretrial disclosure requirements set forth in Federal
Rule of Civil Procedure 26(a)(3) as such disclosure is cumulative of this Court’s pre-trial order
procedures.


                                   DISCOVERY DISPUTES

          In the event the parties encounter a discovery dispute, no motions to compel may be
filed until after the parties fulfill the “meet and confer” requirement imposed by this Court’s
Local Rule CV-7(h). If the parties are unable to resolve the dispute without court intervention,
the parties must then call the Court’s chambers to schedule a telephone conference regarding
the subject matter of the dispute prior to filing any motion to compel. After reviewing the
dispute, the Court will resolve the dispute, order the parties to file an appropriate motion, or
direct the parties to call the discovery hotline.


          A magistrate judge is available during business hours to immediately hear discovery
disputes and to enforce provisions of the rules. The hotline number is (903) 590-1198. See


                                                    7
Local Rule CV-26(e).


                                        COMPLIANCE

       A party is not excused from the requirements of this scheduling order by virtue of the
fact that dispositive motions are pending, the party has not completed its investigation, the
party challenges the sufficiency of the opposing party’s disclosure or because another party
has failed to comply with this order or the rules.


       Failure to comply with relevant provisions of the Local Rules, the Federal Rules of
Civil Procedure or this order may result in the exclusion of evidence at trial, the imposition of
sanctions by the Court, or both. If a fellow member of the Bar makes a just request for
cooperation or seeks scheduling accommodation, a lawyer will not arbitrarily or unreasonably
withhold consent. However, the Court is not bound to accept agreements of counsel to extend
deadlines imposed by rule or court order. See Local Rule AT-3(j).



                                             TRIAL

       The deadlines for pre-trial matters, such as exchanging exhibits, and objections, are
intended to reduce the need for trial objections, side-bar conferences, and repetitive
presentation of evidentiary predicates for clearly admissible evidence. Counsel should be
familiar with the evidence display system available in the courtroom. Copies of exhibits
which will be handed to witnesses should be placed in a three ring binder, with an additional
copy for the court. (To make it easy to direct the witness to the correct exhibit while on the
stand, Plaintiff should use a dark colored binder such as black or dark blue. Defendant should
use a light colored binder such as white, red, or light blue.) Alternatively, if exhibits have been
scanned and will be presented via a computer projection system, be sure there is a way for the
court to view or read them separately so as to be able to understand motions and objections.


       Counsel are responsible for informing their clients and witnesses about courtroom
dress requirements and protocol, such as silencing pagers and phones, and not chewing gum,
reading newspapers, or eating.


                                                 8
                                        OTHER MATTERS

    1.   Please note the amendments to the Local Rules regarding motion practice. If a document
         filed electronically exceeds ten pages in length, including attachments, a paper copy of
         the filed document must be sent contemporaneously to the undersigned’s chambers
         in Sherman. See Local Rule CV-5(a)(9). Courtesy copies over twenty pages long

.        should be bound to the left.


    2.   Any reply or sur-reply must be filed in accordance with Local Rule CV-6 and Local
         Rule CV-7(f). The parties are reminded that “[t]he court need not wait for the reply or
         sur-reply before ruling on the motion.” Local Rule CV-7(f) (emphasis added).

         SIGNED this 2nd day of August, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                  9
